LAW L|BHARY

NOT FOR PUBLICATION lN WEST'S HAWAI‘I REPORTS AND PACIFIC REPORTER

    

No. 29615 
a §

IN THE INTERMEDIATE COURT OF APPEALS §§
P

OF THE: STATE oF HAWAI‘I :" 

“° r-

¢ . . re FW

STATE OF HAWAl I, Plaintiff-Appellee 52 §§

v  s  
 m
50

PETER TIA, Defendant-Appellant

APPEAL FROM THE CIRCUlT COURT OF THE FIRST CIRCUIT
(CR. NO. 08-l-O985)

MEMORANDUM OPINION
(By: Fujise and Ginoza, JJ. with
Presiding Judge, dissenting separately)

Foley,
(Tia) appeals from the

Defendant~Appellant Peter Tia
Amended Judgment of Conviction and Sentence entered on
2009 in the Circuit Court of the First Circuit

January 29,
1 Tia argues on appeal that the circuit court

(circuit court).
erred in denying his motion to suppress evidence because the
evidence in question was obtained due to an improper pat-down

search incident to a lawful arrest.
Based upon a careful review of the record and the

briefs submitted by the parties, and having given due
consideration to the arguments advanced and the issues raised by
we agree that the trial court erred and Tia's motion

the parties,
to suppress should have been granted.

STATEMENT OF FACTS
On June 24, 2008, Plaintiff-Appellee State of HawaFi

filed a felony information charging Tia with "knowingly
thereby committing the offense of
in violation of

I.

(State)
possess[ing] the drug cocaine,

Promoting a Dangerous Drug,in the Third Degree,
Section 712-1243 of the Hawaii Revised Statutes [HRS]."2

The Honorable Randal K.O. Lee presided.

HRS § 712-l243, entitled "[p]romoting a dangerous drug in the third
"(l) [a] person commits the offense of promoting a
(continued...)

1

2
degree,“ reads as follows:

NOT FOR PUBLICATION IN WEST'S HAWAI‘I REPORTS AND PACIFIC REPORTER

On August 25, 2008, Tia filed a Motion to Suppress
Evidence, requesting that the circuit court suppress any physical

evidence, testimony, or documentation of a packet and its

,contents, allegedly cocaine. Tia asserted that such evidence was

seized from him in violation of his constitutional rights and
argued that, while it is permissible to pat-down an arrestee
incident to a lawful arrest, the pat-down search in this case was
illegal because it was overly intrusive.

On September 4, 2008, the State filed a Memorandum in
Opposition to Defendant's Motion to Suppress Evidence, arguing
that the pat-down search was proper, the packet came into plain
view during the pat-down search, and that the packet would have
been inevitably discovered during a pre-incarceration search.

On September 23, 2008, a hearing was held on the
suppression motion. Honolulu Police Department (HPD) Officer
Daniel Sellers (Officer Sellers) was the only witness to testify
at the hearing. Officer Sellers testified he was on routine
patrol on June 23, 2008 and as he drove makai-bound on Nduanu
Avenue, he recognized Tia sitting at a bus stop just makai of
Pauahi $treet. Officer Sellers believed that Tia had an
outstanding warrant for a narcotics-related arrest and called HPD
to verify his belief. Upon confirming with HPD records personnel
that there was a $75,000 warrant for Tia's arrest, Officer
Sellers returned to the bus stop where he had seen Tia. Tia was
no longer at the bus stop, but Officer Sellers guessed that Tia
was likely in a nearby bar because it was the only place open.
Another officer, Officer Nahulu, soon arrived to assist in the
transport of Tia. Officer Sellers located Tia at the bar,
approached Tia and asked him to step outside. Tia voluntarily
complied, and once outside Qfficer Sellers notified Tia that Tia

was being arrested for the outstanding warrant. Officer Sellers

2 (. . .continued)
dangerous drug in the third degree if the person knowingly possesses any
dangerous drug in any amount. (2) [p]romoting a dangerous drug in the third
degree is a class C ~felony." HRS § 712-1243 (2007) .

2

NOT FOR PUBLICATION lN WEST'S HAWAI‘I REPORTS AND PACIFIC REPORTER

handcuffed Tia and walked Tia to Officer Nahulu's transport
vehicle.
Officer Sellers testified that as he patted down Tia's

right front shorts pocket, he:

felt a hard cylindrical object in which 1 had no idea at the
time what it was, so 1 made the decision to take it out
during -- prior to transport, because 1 didn't know if it
was a weapon or could contain a weapon. 1 reached inside
Mr. Tia's right pocket and removed this cylindrical object,
which as soon as 1 pulled and exposed it from the pocket, 1
could see that it was an M&M's container. 1 continued to
pull it out, in which that time a clear plastic Ziploc bag
containing rock-like objects resembling that of cocaine fell
to the ground as 1 pulled the M&M's container out of his
pocket.

When asked whether the cocaine packet was inside or next to the

M&M's container, Officer Sellers responded that he:

believe[d] it had to have been next to it, because when 1
reached into his pocket, 1 grasped only the element -- 1'm
sorry, M&M's container, and when 1 pulled it out, the packet
must have been loose in Mr. Tia's pocket as it fell
simultaneously as 1 pulled it out of his pocket, So the cap
on the M&M container was closed and remained closed until --
1 mean, not until, but all the way until 1 submitted it in
to evidence.

Officer Sellers further testified that he did not have to open
anything to see the packet, and that he never opened the M&M's
container.

On cross-examination, Officer Sellers noted that his
initial police report indicated that he thought the hard
cylindrical object could be a weapon. He further testified that
on other occasions he has "pulled out small little batons out of
there, collapsible type of batons that are similar shape" and he
did not want to take the chance of transporting Tia with a weapon
or something he could use to escape. When he reached into Tia's
pocket, Officer Sellers was able to see the top of the M&M's
container, which was a little sideways, and at that point he knew
it was not a baton, but that it was a M&M's container. However,
he continued to remove the container because he was concerned it
could contain a handcuff key which could possibly assist Tia as a

means of escape.

NOT FOR PUBLICATION lN WEST'S HAWAI‘I REPORTS AND PACIFIC REPORTER

Officer Sellers also briefly testified about the type
of search Tia would undergo at the central receiving division,
stating that Tia would have undergone a more thorough search at
which time everything would be removed from his pockets.

On September 25, 2008, the court issued its ruling
denying Tia's motion to suppress. After a recitation of the

facts adduced at the hearing, the court stated:

The Court finds that had the officer believed it was
just a weapon when he pulled it out even midway and exposed
that it was a candy container, obviously he knew that was
not a weapon, so that falls by the wayside. Namely, once he
exposed that it was an M&M's container, his reasonable
belief that this was a weapon wasn't reasonable at that
point.

The Court finds that the officer nevertheless was
reasonable to believe that the container may have had a
means for escape, namely the officer had indicated through
his testimony, and it's uncontroverted because there was no
cross-examination or examination of the officer, that he had
other occasion -- on other occasions seen people have
handcuff keys in containers.

His actions is [sic] also consistent because the
search was prior to placing the defendant into the transport
car. The officer never opened up the container, he just
removed it for safe keeping. When he pulled the container
out, a Ziploc bag containing a substance, which later was
the substance, fell out of the pocket and therefore was
exposed.

The Court finds that the motion to suppress evidence
is denied based on the search incident to lawful arrest as
well as the subsequent exposure of the item based on the
search.

The state also proffers an argument, namely inevitable
discovery, and the argument or the defense of the claim of
inevitable discovery would be valid in this case, however,
the officer's testimony fell short of the claim of
inevitable discovery. As the supreme court has held, the
burden is on the state to prove by clear and convincing
evidence that inevitable discovery is warranted in this
case. ‘

The officer testified in passing generally that people
who are arrested are taken down and they‘re searched. we
don't know -- and the Court cannot just make a presumption
that this is done on [sic] every case, so therefore, as the
basis for inevitable discovery, although it's a valid --
that would make a valid exception to the search in this
case, the evidence by the officer wasn't sufficient in terms
of clear and convincing.

So the Court does grant -- does deny the motion to

suppress evidence, finding that the search was incident to a
lawful arrest, and will prepare the order as such.

4

NOT FOR PUBLICATION IN WEST'S HAWAI‘I REPORTS AND PACIFIC REPORTER

On October 6, 2008, the circuit court issued findings

of fact and conclusions of law3in an order denying the motion to

suppress.

Relevant portions of the circuit court's findings of

fact and conclusions of law state:

l2.

l3.

l4.

l5.

l6.

l7.

l8.

FINDINGS OF FACT

Upon arriving at the police transport vehicle, Officer
Seller[s] began to conduct a pat down search of the
Defendant immediately before placing Defendant into
the transporting vehicle.

Officer Seller[s] testified that he conducted the pat
down search to insure that the Defendant had no
weapons or a means to escape prior to entering the
police transport vehicle.

Officer Seller[s] testified that he didn't want to
take a chance that the Defendant would be transported
with a possible weapon or a means that he could use to
escape.

While patting down Defendant's right front pocket,
Officer Seller[s] felt a "hard, thick, cylindrical
object tucked within the pocket." According to
Officer Seller's [sic] affidavit . . he was "unsure
if [the] object could possibly by [sic] a weapon or
contain a weapon, so [he] decided at the time to
remove [the] unknown object prior to transport."

. . . Officer Seller[s] testified that at the time he
felt the object in the Defendant's pocket, he believed
that the object may have been a weapon or could be
used as a means to escape. Officer Seller[s]
testified that he believed that the items might have
been a collapsible baton or a container containing a
handcuff key.

Officer Seller[s] testified that as he began to pull
the object out, he saw the top of the object and could
see that the object was a ["]mini M&M's" candy
container.

Officer Seller[s] stated that when he saw the candy
container he believed that the container was not a
weapon. However Officer Seller[s] testified that he
still believed that the object could have been used as
a means of escape and removed the container from the
Defendant's pocket.

3 Footnotes to the court's findings of fact and conclusions of law have
been incorporated into the body of the text.

/

5

NOT FOR PUBLICATION IN WEST'S HAWAI‘I REPORTS AND PACIFIC REPORTER

19. Officer Seller[s] again stated that he removed the
object from the Defendant's immediate possession since
he believed that the container could have housed a
handcuff key at the time and could be used for escape.

20. As Officer Seller[s] removed the object from the
Defendant's pocket a small clear zip-lock bag
containing [a] whitish rock-like object simultaneously
fell to the sidewalk from the same pocket.

2l. Officer Seller[s] stated in his Affidavit . . . that
based on his training and experience in drug
recognition, he immediately recognized the packing and
the whitish rock-like objects within to be "crack
cocaine."

22. Officer Seller[s] recovered the container, taking it
out of the Defendant's possession, without further
opening the container. At the hearing there was no
evidence presented that Officer Seller[s] opened the
container and further searched inside of the
container.

23. Officer Seller[s] finally testified that persons
arrested are taken to the police station and their
pockets are searched. Although the Court, based on
the Officer's general statement, could have arguably
assumed that every arrestee received into the Central
Receiving Division would have his or her pockets
searched, it was unable to make such an assumption
since there was no evidence to establish that the
Officer had personal knowledge of the police
procedures and policies for said proc[e]dures.

CONCLUSIONS OF LAW

3. The 4” amendment provides the right to be free of
unreasonable search and seizures. The 4“ amendment
is applicable to the states via the 14m amendment and
further protection is provided by the parallel state
constitution.

4. Under the 4” amendment, illegally obtained evidence
and the fruits discovered are inadmissible.

5. Warrantless searches are presumed to be unreasonable
unless it [sic] falls into a recognized exception to
the warrant requirement.

6. Here, the parties stipulated that the search in this
instant matter was a warrantless search.

8. 1t is per se reasonable for the arresting officer to
conduct a warrantless limited pat-down search of an
arrestee's person and the area under the arrestee's
immediate control for weapons, escape
instrumentalities, or contraband.

NOT FOR PUBLICATION IN WEST'S HAWAI‘I REPORTS AND PACIFIC REPORTER

lO.

ll.

l5.

l8.

20.

2l.

22.

Once probable cause is found for an arrest, a search
incidental thereto is limited in scope to a situation
where it is reasonably necessary to discover the
fruits or instrumentalities of the crime for which the
defendant is arrested, or to protect the officer from
attack, or to prevent the offender from escaping.

A search incident to lawful arrest is within the
warrant exception only if the officer legitimately had
probable cause to believe that what he felt was or
contained a weapon or property that could have been
used to facilitate the [defendant's] escape.

Here, Defendant was validly arrested pursuant to an
outstanding bench warrant of arrest.

Although Officer Seller[s] testified that when he saw
the top of the object he believed that the container
was a candy container and not a weapon, the Court
finds that based on Officer Seller's [sic] eleven (l1)
years of service with the Honolulu Police Department
he reasonably believed that the object may have
contained a handcuff key to be used as a means of
escape and therefore the search was a permissible
search incident to arrest.

Based on Officer Seller's [sic] testimony the Court
finds that Officer Seller's [sic] action did not
exceed the scope of a legitimate search incident to
arrest since Officer Seller's [sic] removal of the
M&M's container was motivated by his belief that the
container may have contained something that could be
used as a means of escape, namely a handcuff key in
the container.

The inevitable discovery exception to the warrant
requirement is a sound principle which prevents the
setting aside of convictions that would have been
obtained in the absence of police misconduct if the
prosecution presents clear and convincing evidence
that any evidence obtained in violation of article 1,
section 7, would inevitably have been discovered by
lawful means.

Police inventories are Fourth Amendment searches,
however the court has also "concluded that [post-
arrest] searches [are] reasonable because the
government's legitimate interests outweighed the
intrusion on the defendant's Fourth Amendment
interests.

1n a post-inventory search, the testimony of an
officer regarding pre-incarceration search procedures
of prisoners satisfied the clear and convincing
standard of proof required by the inevitable discovery
exception if the officer's testimony is credible.

NOT FOR PUBLICATION IN WEST'S HAWAI‘I REPORTS AND PACIFIC REPORTER

23. Here, although the prosecutor presented argument
raising the inevitable discovery doctrine, Officer
Seller's [sic] generalized testimony did not present
to the court clear and convincing testimony regarding
pre-incarceration search procedures of prisoners and
what legitimate governmental interest(s) outweigh the
intrusion on the Defendant's Fourth Amendment
interests. ‘

24. Although Officer Sellers testified that persons placed
under lawful arrest would have their pockets searched
for contraband prior to being received at the police
Central Receiving Division, his testimony was a
general statement without [] any foundation
establishing personal knowledge, outlining the
standard procedures of the Central Receiving Division,
or explaining the policy for said procedures. Although
the court could reasonabl[y] assume that a search of a
person for contraband is conducted by the police at
the police station, the burden is on the State to
present clear and convincing evidence establishing the
procedures and policies of the Police Department.

25.- Although the evidence did not meet the evidentiary
standard of proof under the inevitable discovery
doctrine, the court nevertheless concludes that the
police officer's act of reaching into Defendant's
pocket was within the scope of a search incident to
lawful arrest since the officer reasonably believed
that the object may have been used for a means of
escape thus the inadvertent discovery of the zip-lock
bag containing crack-cocaine did not violate the
defendant's 4” amendment right against unreasonable
search and seizure. Although Defendant did not raise
any Constitutional challenges to the seizure of the
zip-lock bag containing [a] whitish rock-like object,
the prosecutor addressed this issue in her memorandum
in opposition to the motion by raising the Plain View
Doctrine. Under the Plain View Doctrine, objects
sighted in plain view will be admissible [if] the
original intrusion is justified. The Court finds that
under the Plain View doctrine the zip-lock baggie
containing the crack cocaine was properly seized under
this doctrine [and] thus did not violate the
Defendant's 4th Amendment Right.

(citations omitted; some brackets in original and some added).

The circuit court's findings of fact are unchallenged on appeal.

ll. DISCUSSION

A.

Standard of Review

A [circuit] court's ruling on a motion to suppress
evidence is reviewed de novo to determine whether the ruling
was "right" or "wrong." §La§§_y;_§Qwa;d§, 96 Hawai7i 224,
231, 30 P.3d 23B, 245 (200l) (citing State v. Jenkins, 93
HawaiH 87, l00, 997 P.2d 13, 26 (2000)). The proponent of
the motion to suppress has the burden of establishing, by a
preponderance of the evidence, that the statements or items
sought to be excluded were unlawfully secured and that his
or her right to be free from unreasonable searches or

NOT FOR PUBLICATION ]N WEST'S HAWAI‘I REPORTS AND PACIFIC REPORTER

seizures was violated under the fourth amendment to the
United States Constitution and article 1, section 7 of the
Hawafi Constitution. See State v. Wilson, 92 HawaiH 45, 48,
987 P.2d 268, 271 (1999) (citations omitted).

State v. Estabillio, 121 HawaiU.261, 269, 218 P.3d 749, 757
(2009) (quoting State v. Kaleohano, 99 HawaiH_370, 375, 56 P.3d
i38, 143 (2002)).

Further, on appeal, we consider evidence at both the
suppression hearing and the trial. State v. Sanford, 97 HawaiH
247, 251 n.8, 35 P.3d 764, 768 n.8 (App. 2001); State v. Nakachi,
7 HaW.App. 28, 33 n.7, 742 P.2d 388, 392 n.7 (l987); State v.
Uddipa, 3 Haw.App. 4l5, 416-l7, 651 P.2d 507, 509 (l982).

B. A Pat-Down Search 1ncident to Lawful Arrest Must Be

ReasonablV Limited 1n Scope

A warrantless pat-down search of an individual incident
to a lawful arrest is permissible so long as the search is
reasonably limited in scope. Under Hawafi case law, the scope
of such a search must be reasonably necessary to discover: (a)
fruits or instrumentalities of the crime for which the defendant
is being arrested; (b) weapons; (c) instruments of escape; or (d)
contraband.4 See State v. Reed, 70 Haw. 107, 762 P.2d 803
(l988); State v. EnOS, 68 Haw. 509, 720 P.2d lOl2 (l986); §L§§§
v. Kaluna, 55 Haw. 361, 520 P.2d 51 (1974); see also State v.
Ortiz, 67 Haw. 181, 683 P.2d 822 (1984). The decisions in
Kaluna, §gQ§, and Bg§d provide particular guidance for purposes
of analyzing the instant case.

1n Kaluna, the HawaFi Supreme Court held that seized
drugs were properly suppressed where, while in custody at the
police station, the arrestee removed her outer garments in
preparation for a search, the arrestee handed the attending
officer a piece of folded tissue removed from the arrestee's

brassiere, the attending officer opened the tissue "[j]ust to see

4 Based on the case law, it appears that the contraband to justify a
warrantless pat-down search must be of a nature to reasonably endanger officer
safety, or the officer must have prior knowledge or suspicion of the existence
of the contraband. §§e Enos, 68 Haw. at 511, 720 P.2d at 1014; Reed, 70 Haw.
at ll4, 762 P.2d at 807.

NOT FOR PUBLICATION IN WEST'S HAWAI°I REPORTS AND PACIFIC REPORTER

what she had", and the tissue contained four capsules of a
barbiturate. 55 Haw. at 362-63, 520 P.2d at 54. The court

explained:

once probable cause is found for an arrest, a search
incidental thereto

is further limited in scope to a situation where it is
reasonably necessary to discover the fruits or
instrumentalities of the crime for which the defendant is
arrested, or to protect the officer from attack, or to
prevent the offender from escaping.

1d4 at 370-71, 520 P.2d at 59 (emphasis in original). Under the
facts in Kaluna, the HawaFi Supreme Court held it was
objectively unreasonable that the small tissue could have been
used by the arrestee to escape or harm her captors, especially
where it had been removed from her possession. Thus, it was
improper for the officer to open the tissue to satisfy her
curiosity as to what it contained.

1mportantly, the court further elaborated on standards

to be applied in future cases:

Today's construction of the Hawaii Constitution should not
hamper the police in the legitimate exercise of their
authority. we merely hold that each case of search and
seizure without a warrant must turn on its own facts, and
that each proffered justification for a warrantless search
must meet the test of necessity inherent in the concept of
reasonableness. . . . [W]here the nature of the offense or
the circumstances of arrest give rise to a legitimate and
reasonable apprehension on the part of the arresting officer
that the arrestee is armed and dangerous, a protective
search for weapons is justified.

1n sum, we hold that a search incident to a valid
custodial arrest does not give rise to a unique right to
search; instead, the circumstances surrounding the arrest
generate the authority to search without a warrant. 1f
these circumstances show a legitimate basis for a search -
such as protection of the arresting officer or preservation
of evidence of the crime for which the arrest is made - then
a search is lawful only if no broader than necessary in
light of the justification. A search which exceeds this
scope is a search without reason. And a search without
reason we regard as manifestly "unreasonable" under the
Hawaii Constitution.

1d. at 371-72, 520 P.2d at 60 (emphasis added) (citations and

footnotes omitted).
1n Enos, the defendant appealed his conviction for

promoting a dangerous drug, asserting the drugs in question were

lO

NOT FOR PUBLICATION lN WEST'S HAWAI‘I REPORTS AND PACIFIC REPORTER

illegally seized from his pants pocket during a search following
his arrest for drunk driving. Upon the defendant's arrest, the
arresting officer had conducted a pat-down search for weapons or
contraband without any prior knowledge or suspicion that the
defendant had any weapons or contraband. During the pat-down,
the officer felt what appeared to be cellophane packets in the
defendant's front pocket, suspected they contained contraband,
and thus removed the packets and seized them as evidence.

Under these facts, while reiterating that, "[w]e have
repeatedly upheld the right of an officer making an arrest to
take reasonable and appropriate steps to protect himself from
possible weapons to which the arrestee may have access[,]" 68
Haw. at 511, 720 P.2d at 1014, the court held that the search

violated the defendant's constitutional rights, explaining:

Here, the officer found no weapons. On this record, there
was nothing to indicate that there were, concealed on the
person of appellant, any fruits or instrumentalities of the
crime of drunken driving. Given the finding by the court,
which was in accord with the testimony, that the officer was
without any prior knowledge or suspicion of the existence of
contraband, the warrantless search and seizure, beyond the
pat-down for weapons, violated appellant's rights under the
Constitution of the State of Hawaii. The order denying a
suppression of the four cellophane packets was error.

1d.

1n Beed, the defendant was arrested for an outstanding
warrant and a pat-down search incident to that arrest was
conducted, yielding a switchblade knife and a plastic Tylenol
bottle that contained pills alleged to be valium. The HawaiU_
Supreme Court upheld the propriety of the pat-down search with
regard to the seizure of the switchblade knife. However, the
court vacated the defendant's conviction for possession of the
illegal drugs that were in the Tylenol bottle.

The Court first addressed the switchblade knife,

explaining that:

ll

NOT FOR PUBLICATION IN WEST'S HAWAI‘I REPORTS AND PACIFIC REPORTER

1n the present case . . . Officer DeAguiar did not engage in
a general exploration of Reed's pockets but instead
correctly made a limited frisk, felt the knife in Reed's
right rear pants pocket, and extracted the weapon.
Notwithstanding that Officer DeAguiar had no specific
suspicion that Reed was armed, we view the warrantless,
limited pat-down search after a valid arrest for weapons,
escape instrumentalities, or contraband as reasonable and
necessary for the arresting police officer's safety, §§§
State V. Clark, 65 Haw. 488, 654 P.2d 355 (l982); Cf. State
v. Ortiz, 67 Haw. l8l, 683 P.2d 822 (1984). ThiS type Of
search is not dependent on the nature of the crime or the
circumstances of the arrest.

70 Haw. at 114, 762 P.2d at 807 (emphasis added). The court

therefore stated:

We thus hold that it is per se reasonable for the arresting
police officers to conduct a warrantless, limited pat-down
search of an arrestee's person and the area under the
arrestee's immediate control for weapons, escape
instrumentalities, or contraband.

1d. at ll5, 762 P.2d at 808.
1n addressing the Tylenol bottle and its contents, the

court first stated:

we once more stress that the pat-down frisk, as a form of
the search incident to a valid arrest, must 1) be confined
to a search of the arrestee's person or the area within his
or her immediate reach for weapons, escape
instrumentalities, or contraband; and 2) balance the weighty
government interest in police safety against the arrestee's
right to be free from unreasonable government intrusion.
State V. Barrett, 67 Haw. 650, 701 P.2d 1277 (l985); §§§
State v. Goodwin, 7 Haw.App. 261, 752 P.2d 598 (1988).

1d. The Hawai‘i Supreme Court then pointed to and relied on the
analysis of that part of the dissenting opinion issued by the

1ntermediate Court of Appeals that stated:

My holding would validate the pat-down search, the permanent
seizure of the switchblade knife, and the feeling of the
plastic Tylenol bottle when it was in Appellant's "left
front pocket". 1t would validate the temporary seizure of,
removal from Appel1ant's pocket, and examination of the
unopened plastic Tylenol bottle only if, when Officer
DeAguiar legitimately felt the bottle when it was in
Appellant's pocket, he had probable cause to believe that
what he felt was or contained a weapon or property that
could have been used to facilitate Appellant’s escape. 1f
Officer DeAguiar had probable cause to believe that what he
felt was or contained contraband other than a weapon or
property that could have been used to facilitate Appellant's
escape, then he was not authorized to temporarily seize what
he felt, to remove it from/Appel1ant's pocket, or to examine
it.

1d. at 116, 762 P.2d at 808-809 (emphasis in original).

12

NOT FOR PUBLICATION IN WEST'S HAWAI‘I REPORTS AND PACIFIC REPORTER

The court determined that additional fact finding was
necessary regarding the seizure of the Tylenol bottle and its
contents. Therefore, the conviction for possession of the
switchblade was affirmed, but the conviction for promotion of
drugs was vacated and remanded for further proceedings.

C. The Pat-Down Search 1n This Case Went Bevond

Permissible Limits

1n the instant case, under Kaluna, §nQ§ and Bggd,
Officer Sellers properly conducted a pat-down search of Tia upon
Tia's arrest. Even though Officer Sellers did not indicate any
specific basis to believe Tia was carrying a weapon or other
properly discoverable item, the initiation of a pat-down search
incident to the arrest was valid.

Upon feeling the "hard cylindrical object" in Tia's
right front pocket, the question then becomes whether Officer
Sellers had a sufficient basis to take further steps to determine
what it was. Officer Sellers did not know what it was but had a
concern that it might be a weapon, stating that in the past he
has pulled out "collapsible type of batons that are similar in
shape." Kaluna, §ng§, and B§ed articulate a concern for officer
safety upon the arrest of an individual, to be balanced against
the arrestee's right to be free from unreasonable intrusion.
Under the guidance of these cases, we believe it was proper for
Officer Sellers to take reasonable steps to identify the object

he felt in Tia's pocket. 1n Kaluna, the court stated:

[W]here the nature of the offense or the circumstances of

arrest give rise to a legitimate and reasonable apprehension

on the part of the arresting officer that the arrestee is

armed and dangerous, a protective search for weapons is

justified.
55 Haw. at 372, 520 P.2d at 60 (emphasis added). 1n Enos, the
court recognized that it had "repeatedly upheld the right of an
officer making an arrest to take reasonable and appropriate steps
to protect himself from possible weapons to which the arrestee
may have access." 68 Haw. at 511, 720 P.2d at 1014 (emphasis

added). See also State v. Ortiz, 67 Haw. at 187, 683 P.2d at 827

13

NOT FOR PUBLICATION IN WEST'S HAWAI‘I REPORTS AND PACIFIC REPORTER

(Explaining that in the context of an investigatory stop, after
police officer felt an object in a knapsack like the butt of a
handgun, he had reasonable basis to open the bag and verify what
it was. "Police officers need not risk a shot in the back by
returning containers which they reasonably suspect contain a
dangerous weapon but may lack probable cause to seize.").

1n Be§d, the court separately addressed the discovery
of the switchblade and the Tylenol bottle in that case. That is,
although a probable cause standard was applied to determine if
the "temporary seizure of, removal from Appe11ant's pocket, and
examination of the unopened plastic Tylenol bottle" was
justified, 70 Haw. at 116, 762 P.2d at 808-809, the court
separately concluded that removal of the switchblade from the
defendant's rear pants pocket was proper, even though there was
no discussion as to whether upon feeling the object the officer
knew or had probable cause to know it was a weapon. 1n the
instant case, Officer Sellers was able to identify the object and
determine it was not a weapon prior to removing it from Tia's
pocket. More importantly, however, given the standards discussed
in Kaluna, Enos, Reed, and Ortiz, and the concern for officer
safety articulated in those decisions -- especially with regard
to potential weapons -- we conclude that B§§d would not prevent
Officer Sellers from identifying an object he had a legitimate
concern could be a weapon.

Because we believe Officer Sellers had a legitimate and
reasonable apprehension that the object he felt was a weapon, he
properly sought to further identify it. However, the record is
also clear that once the object reached the top of Tia's pocket,
and before it was removed from the pocket, Officer Sellers
determined that it was a M&M's container and that it was not a
weapon. At this juncture, as noted by the circuit court, the
concern about a weapon ceased to be a basis for any further
intrusion and did not allow for removal of the container on that

basis.

14

NOT FOR PUBLICATION IN WEST'S HAWAI‘I REPORTS AND PACIFIC REPORTER

Officer Sellers did continue to remove the M&M's
container, even after determining it was not a weapon, on the
assertion that it could hold a means of escape, i.e., a handcuff
key. At this juncture, similar to the Tylenol bottle in B§§Q and
as required by B§§d, the probable cause standard applied.
Therefore, Officer Sellers must have had probable cause to

believe the container held an instrument of escape. Reed, 70

, Haw. at 116, 762 P.2d at 808-809, The probable cause standard is

expressed by the Hawafi Supreme Court as follows:

Probable cause exists when the facts and circumstances
within one's knowledge and of which one has reasonable
trustworthy information are sufficient in themselves to
warrant a person of reasonable caution to believe that an
offense has been committed. This requires more than a mere
suspicion but less than a certainty.

State v. Maganis, 109 Hawafi 84, 86, 123 P.3d 679, 681 (2005);
see also, State v. Navas, 81 HawaiU.113, 116, 913 P.2d 39, 42
(1996>. '

Based on the record in this case, Officer Sellers did
not have probable cause to believe the M&M's container held a
handcuff key or other instrument of escape. As guided by Kaluna,
we consider the nature of the offense warranting the arrest, as
well as the circumstances surrounding the arrest. 55 Haw. at
372, 520 P.2d at 60. Here, Officer Sellers did not articulate,
and the record does not reveal, probable cause that Tia was
carrying a handcuff key in the M&M's container in his pocket.
The circumstances of the case were that Officer Sellers came upon
Tia while on routine patrol, believed there was a warrant for
Tia's arrest, and arrested Tia after confirming the warrant.
Nothing in the basis for the arrest -- the warrant itself --
would add a reasonable concern that Tia might carry a handcuff
key on his person. Moreover, throughout the encounter with
Officer Sellers, Tia cooperated, voluntarily exited the bar where
he was found, and did not act in any manner that raised a

concern. Therefore, under these facts, the justification that a

15

NOT FOR PUBLICATION IN WEST'S HAWAI‘I REPORTS AND _PACIFIC REPORTER

handcuff key might be in the M&M's container is not reasonable
and falls short of the probable cause standard.

As clarified by the circuit court, the packet
containing cocaine fell out of Tia's pocket as the M&M's
container was being removed from his pocket. 1f not for the
improper removal of the container, the packet of cocaine would
have remained in Tia's pocket.

D. 1nevitable DiscoverV

The State argues that even if the pat-down search was
illegal, the packet of cocaine should not be suppressed because
it would have been inevitably discovered by lawful means. The
inevitable discovery exception to the exclusion rule, and the
requirements for its application, were adopted by the HawaiH
Supreme Court in State v. Lopez, 78 Haw. 433, 896 P.2d 889
(1995). 1n order for evidence to be admitted under this
exception, the prosecution must "present clear and convincing
evidence that any evidence obtained in violation of article 1,
section 7, would inevitably have been discovered by lawful
means." Lopez, 78 Hawafi at 451, 896 P.2d at 907.

"Clear and convincing evidence means such evidence as
will produce 'in the mind of a reasonable person a firm belief as
to the facts sought to be established.'" Lopez at 451 n.30, 896
P.2d at 907 n.3O (brackets omitted) (quoting Almeida v. Almeida,
4 Haw. App. 5l3, 5l8, 669 P.2d l74, 179 (1983)).

1n Kaluna, the Hawaid.Supreme Court discussed the
constitutionality of a limited pre-incarceration search. There,

the court held:

that the police have full authority to prohibit the entry of
weapons, drugs or other potentially harmful items into jail.
To this end, they may require internees to surrender any
possible repositories for such items prior to incarceration.
However, a concomitant of this wide authority to prohibit
the entry of personal belongings which may harbor forbidden
contents is a complete absence of authority to conduct a
general exploratory search of the belongings themselves.

55 Haw. at 373, 520 P.2d at 6l.

16

NOT FOR PUBLICATION [N WEST'S HAWAI‘I REPORTS AND PACIFIC REPORTER

Here, the circuit court issued findings of fact and
conclusions of law determining that the State had failed to
present clear and convincing evidence that the packet of cocaine
would have inevitably been discovered during a legal pre-
incarceration search.5 1n Finding of Fact No. 23, the circuit

court stated:

23. Officer Seller[s] finally testified that persons
arrested are taken to the police station and their
pockets are searched. Although the Court, based on
the Officer's general statement, could have arguably
assumed that every arrestee received into the Central
Receiving Division would have his or her pockets
searched, it was unable to make such an assumption
since there was no evidence to establish that the
Officer had personal knowledge of the police
procedures and policies for said procedures.

1n Conclusion of Law No. 24, the circuit court stated:

24. Although Officer Sellers testified that persons placed
under lawful arrest would have their pockets searched
for contraband prior to being received at the police
Central Receiving Division, his testimony was a
general statement without [] any foundation
establishing personal knowledge, outlining the
standard procedures of the Central Receiving Division,
or explaining the policy for said procedures. Although
the court could reasonabl[y] assume that a search of a
person for contraband is conducted by the police at
the police station, the burden is on the State to
present clear and convincing evidence establishing the
procedures and policies of the Police Department.

We agree with the circuit court that the State failed
to carry its burden of presenting clear and convincing evidence

on the issue of inevitable discovery. Officer Sellers, the

5 1n State v. Silva, this court affirmed a trial court's conclusion
that the State had proved, by clear and convincing evidence, "that the
contents of Defendant's pockets would have been revealed in an inventory
search based on a finding that 'there's nothing in the record to suggest that
the contraband was in a closed container.'" 91 HawaFi 111, 120, 979 P.2d
1137, 1146 (App. 1999), aff'd State V. Silva, 91 Hawai‘i 80, 979 P.2d 1106
(1999). The court concluded that under Kaluna, the contraband would clearly
have been discovered in an inventory search where the defendant did "not
contest that the objects were in his pocket" and where "there was no evidence
that [the contraband] was in a closed container." ;d; at 121, 979 P.2d at
1147. While the Silva opinion did not discuss any evidence presented in that
case, if any, regarding the pre-incarceration search procedures, this court
further noted in State v. Rodrigues, 122 HawaiH_229, 238, 225 P.3d 671, 680
(2010) that "we do not read Silva to relieve the State of its burden to
present clear and convincing evidence that discovery of contraband would have
been inevitable upon an inventory search at the police cellblock."

17

NOT FOR PUBLICATION IN WEST'S HAWAI‘I REPORTS AND PACIFIC REPORTER

arresting officer, was the only witness to testify about the pre-
incarceration procedures of the Honolulu Police Department, his
testimony was very limited at both the suppression hearing and at
trial, and he provided no foundation for his knowledge about the
procedures. As the circuit court properly concluded, such
generalized statements without sufficient foundation cannot meet
the heightened standard of clear and convincing evidence required
by Lopez.
1 l l . CONCLUS ION

Based on the above, we conclude that the circuit court
erred in denying Tia's motion to suppress. The Amended Judgment
of Conviction and Sentence entered on January 29, 2009 is
therefore vacated and the case is remanded for proceedings
consistent with this opinion.

DATED: Honolulu, Hawafi, September 10, 2010.

On the briefs:

Venetia K. Carpenter-Asui
for Defendant-Appellant Associate J

Stephen K. Tsushima

Deputy Prosecuting Attorney :é ~ tL4 #§;?:;

City and County of Honolulu
for Plaintiff-Appellee Associate Judge

18